Exhibit 10.2
Execution Version

AMENDMENT TO

LETTER AGREEMENT

 

This Amendment to the Letter Agreement (the “Amendment”), is entered into as of
November 26, 2019 (the “Effective Date”), by and between J. Crew Group, Inc.
(the “Company”) and Vincent Zanna ( “Executive”).

 

WHEREAS, the Company and Executive are currently party to that certain Letter
Agreement dated as of March 23, 2018 (the “Letter Agreement”), pursuant to which
Executive serves as the Chief Financial Officer and Treasurer of the Company;

 

WHEREAS, the Company and Executive desire to enter into this Amendment to amend
certain terms of the Letter Agreement; and

 

WHEREAS, capitalized terms that are not defined herein shall have the same
meaning as set forth in the Letter Agreement, unless specified to the contrary.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties agree as follows:

 

1.The last five sentences of the first paragraph of Section 2(c) of the Letter
Agreement are hereby deleted in their entirety and replaced with the following:

 

In addition, in the event you become eligible for coverage under another group
health plan during the Severance Period, your right to receive the Continuation
Medical Benefit shall immediately cease, and you agree to immediately notify the
Company of such event and provide all information regarding medical coverage
reasonably requested by the Company. Notwithstanding anything herein to the
contrary, if the Company terminates the Employment Period without Cause on or
after the Effective Date and prior to the earlier of (x) the closing date of the
initial public offering of Madewell Group, Inc.’s common stock (as described in
Madewell Group, Inc.’s (“Madewell”) Form S-1 originally filed with the
Securities Exchange Commission on September 13, 2019 (the “Madewell IPO”)) and
(y) June 30, 2020, the “Severance Period” under clause (i) above shall be for a
period of eighteen (18) months after the Termination Date, rather than twelve
(12) months after the Termination Date. Except as set forth herein, the Company
shall have no additional obligations to pay you any severance, termination pay
or other similar compensation or benefits.

 

2.Section 3(d) of the Letter Agreement is hereby amended by adding the following
sentence to the end thereof:

 

In addition, the Company shall reimburse you up to a maximum amount of $10,000
(inclusive of any tax reimbursement) for the legal fees reasonably incurred in
connection with amending this Agreement and entering into any new employment
agreement with Madewell in connection with the proposed Madewell IPO.

 

3.Amendment Effective Date.  This Amendment shall be effective as of the
Effective Date.

 

4.Remaining Provisions.  Except as expressly modified by this Amendment, the
Letter Agreement shall remain in full force and effect.  This Amendment embodies
the entire agreement

 

--------------------------------------------------------------------------------

 

and understanding of the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements and
understandings, oral or written, relative thereto.

 

5.Governing Law.  This Amendment is to be interpreted, construed and governed
according to the laws of the State of New York without regard to conflicts of
laws.

 

6.Counterparts.  This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

 

 

J. CREW GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/LYNDA MARKOE

 

 

 

Name:

Lynda Markoe

 

 

 

Title:

Chief Administrative Officer and

 

 

 

 

Global Head of Human Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

By:

/s/VINCENT ZANNA

 

 

 

Name:

Vincent Zanna

 

 

 

 

 

 

 